Citation Nr: 1537639	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to an initial rating higher than 10 percent for service connected coronary artery disease from June 30, 2007, through October 16, 2014. 

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The April 2008 rating decision granted service connection for coronary artery disease, status post bypass graft, with a 100 percent rating, effective April 23, 2007, and a 10 percent rating, effective May 23, 2007.  The May 2008 rating decision awarded an earlier effective date of March 29, 2007, for this grant of service connection and extended the 100 percent rating so that the effective date of the 10 percent rating was May 27, 2007.

In July 2012, this matter came before the Board at which time it issued a remand so that the Veteran could be afforded a Board hearing.  The Veteran subsequently testified before the undersigned Veteran's Law Judge at a Travel Board hearing in June 2014.  A transcript of that hearing is associated with the Veteran's claims file.

Thereafter, in August 2014, the Board issued a decision which, among other things, denied entitlement to an effective date earlier than March 29, 2007, for service connection for coronary artery disease; granted a continuation of the Veteran's 100 percent rating for coronary artery disease, through June 29, 2007; and remanded the issue of entitlement to a rating in excess of 10 percent for coronary artery disease, from June 29, 2007, so that the Veteran could be afforded a VA examination to determine the current severity of his disability.

In October 2014, the Veteran was afforded a VA examination in connection with his claim.  Thereafter, in February 2015, the RO issued a rating decision which granted a 100 percent disability rating for coronary artery disease, effective October 17, 2014.   As the Veteran has been granted the full benefit sought from March 29, 2007, through June 29, 2007, and from October 17, 2014, through the present, his claim for an increased rating for service-connected coronary artery disease during those periods is moot and will not be addressed by the Board.  Rather, the Board's analysis will focus on the period between June 30, 2007, and October 16, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to TDIU is raised by the record and is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Between June 30, 2007, and October 16, 2014, the Veteran's coronary artery disease, status post coronary bypass surgery, has resulted in left ventricular ejection fraction of 50 percent.


CONCLUSION OF LAW

From June 30, 2007, to October 16, 2014, the criteria for a rating of 60 percent for  coronary artery disease, status post coronary bypass surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for coronary artery disease was granted in April 2008 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private treatment records, and testimony from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's coronary artery disease, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

The Veteran is presently assigned a 10 percent disability rating under 38 C.F.R. 4.104, Diagnostic Code 7017 for coronary artery disease, status post-coronary bypass surgery, effective June 30, 2007, through October 16, 2014.  He contends that he is entitled to a higher rating for that period.  

Under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  Thereafter, a 100 percent rating will be continued if there is evidence of chronic congestive heart failure, or; workload of 3 metabolic equivalents (METS) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is found.  A 60 percent rating is assigned when there has been more than one episode of congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction is found with an ejection fraction of 30 to 50 percent.  A 30 percent rating is granted when there is evidence of a workload of greater than 5 METs by not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, a 10 percent rating is assigned when there is a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).  

As discussed above, the Veteran underwent cardiac bypass grafting in February 2007; in its August 2014 decision, the Board granted the Veteran a full staged rating of 100 percent for the three months following his surgery, which extended through June 29, 2007.  Thereafter, the Veteran has been assigned a 10 percent rating through October 17, 2014.  

A review of the record shows that a July 12, 2007 cardiology report indicated that the Veteran generally felt good and denied chest pain or shortness of breath.  Blood pressure was 120/62.  The Veteran was prescribed various medications for maintenance of his coronary artery disease.  On August 1, 2007, a VA primary care note indicates that the Veteran's coronary artery disease was asymptomatic and blood pressure was 138/68.  

On October 26, 2007, the Veteran was evaluated for increased shortness of breath, hypertension, and coronary artery disease.  The Veteran's blood pressure was 138.86, pulse was 64, respiratory rate was 12.  Stress test was negative with 8.4 METs.  Echocardiogram showed left ventricular ejection fraction of 50 percent.  He had normal sinus rhythm.  The examiner stated that his coronary artery disease is as likely as not related to his elevated blood pressure and that he also had high cholesterol which could as well be responsible for his coronary artery disease.  

On April 17, 2009, the Veteran reported occasional sharp, mid-sternal chest pain, usually with exertion, which resolved on its own in 1-2 minutes.  He denied shortness of breath or dyspnea on exertion.  He had a stable angina pattern and was noted to be on appropriate cardio-protective medications.  An echocardiogram was suggestive of a prior infarction.

In May 18, 2009, the Veteran presented for an adenosine stress test due to an abnormal echocardiogram suggestive of a prior infarction.  He was found to have a normal sinus rhythm, with a probable old anterior infarction.  Resting blood pressure was 102/89.  The test revealed no evidence of ischemia.  There were no arrhythmias, chest pain or dyspnea.  His hemodynamic response was normal.  Gated images showed a mildly dilated left ventricle with only minimal septal hypokinesis but normal overall left ventricle thickening and motion.  

On September 17, 2009, the Veteran reported for a routine echocardiogram which showed normal sinus rhythm and no other changes since April 2009, which showed an infarction but no ischemia.  At that time he noted a sharp midsternal chest pain that radiated to the right shoulder and arm, similar to that which he had on a prior stress test.  The following day, the Veteran was seen with chest pains which he described as "residual."  He also reported a discolored left thumb which he reported that a dermatologist thought might be a cholesterol emboli.  Radial pulse was palpable and strong.  Blood pressure was 140/72.  The Veteran was transferred to another hospital closer to home where testing was suggested, but the Veteran declined and returned home.  

On October 7, 2009, the Veteran's thumb was found to be returned to normal.  The a cardiology note indicates that the Veteran denied chest pain at that time and opined that his chest pains in September were not likely to be cardiac, and the Veteran was prescribed the appropriate cardio-protective medications.  

On January 9, 2012, the Veteran presented for a VA examination in connection with his claim.  The Veteran was noted to have coronary artery disease, status post coronary artery bypass surgery.  He was found to be doing better with regard to chest pain since his surgery.  He did report some sharp chest pain that was located in the left chest region, occurring 4 times per week and typically lasting 5-10 minutes.  He denied associated shortness of breath or nausea.  The chest pain was noted to be atypical and most likely not angina.  The Veteran was noted to be on continuous medication for the control of his heart condition.  He was not found to have ever had a myocardial infarction or congestive heart failure.  There were no cardiac arrhythmias and he did not have a heart valve condition.  Rhythm was regular.  Heart sounds were normal.  An electrocardiogram dated February 25, 2011 was noted to have found normal sinus rhythm with no left ventricular hypertrophy.  A chest x-ray from November 2010 was noted to be normal.  An interview based METs test estimated a workload greater than 3 METs but not greater than 5 METs, resulting in dizziness only.  However, the examiner opined that the METs level limitation was only 10 percent due to the heart condition and attributed 70 percent to obesity with a body mass index (BMI) greater than 46 and 20 percent to deconditioning and sleep apnea.  The Veteran was found to be able to obtain and maintain gainful sedentary employment, as well as gainful physical employment with a restriction on running, prolonged stair climbing, and/or carrying more than 35 pounds.  Left ventricular ejection fraction was reported as 55 percent.  The examiner stated that, in this case, the ejection fraction is clearly more indicative of the Veteran's cardiac functional status than his estimated METS, due to multiple other biological processes and systems affecting that score, including cardiac, pulmonary, musculoskeletal, neurological, etc.  Specifically, the examiner stated that scientifically it was impossible to determine a METs level based solely on cardiac functional status when there are associated co-morbid conditions present.  An echocardiogram taken at that time showed ejection fraction of 50-55 percent with mild biatrial enlargement, mild-moderate right ventricular enlargement, and grade I diastolic dysfunction.  

On May 1, 2012, the Veteran was admitted to the hospital with chest pain and also reported shortness of breath over the prior three months..  An electrocardiogram noted normal sinus rhythm.  The following day, the Veteran underwent a left heart catheterization, coronary angiography, and bypass graft angiography.  The results showed acute coronary syndromes with coronary artery disease in three vessels, status post coronary artery bypass surgery.  Successful percutaneous transluminal coronary angioplasty and stent placements were carried out with good results achieved.    

On June 30, 2014, the Veteran was hospitalized with chest pains, shortness of breath, and nausea.  Chest x-rays showed mild cardiomegaly without overt congestive heart failure.  A cardiothoracic scan was negative for pulmonary embolism.  Blood pressure was 131/64.  Echocardiogram showed normal sinus rhythm.  On July 2, 2014, the a VA treatment note stated that the Veteran had unstable angina and coronary artery disease.  His left anterior descending artery and right coronary artery were chronically occluded but both were being covered by the left internal mammary artery graft.  Medical management was noted to be the best option and his medication was increased.  A primary care note dated August 12, 2014, indicates that the Veteran reported going to a private treatment facility for chest pains but that his labs did not reflect a cardiac event.  

On October 17, 2014, the Veteran presented for a VA examination to assess the present severity of his coronary artery disease.  In that examination, METs testing revealed a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, and sweating.  That limitation was found to be due to multiple factors, but the examiner stated that it was not possible to accurately estimate the percentage attributable to his heart disease alone.  Ejection fraction was 55 percent as of July 1, 2014.  His symptoms were found to be consistent with atypical chest pain. Following that examination, the RO issued a rating decision which increased the Veteran's disability rating to 100 percent from the date of that examination based on the estimated METs level.  

In light of the above, the Board finds that the Veteran's coronary artery disease, status post bypass surgery, should have been rated as 60 percent disabling for the period between June 30, 2007, and October 16, 2014.  In reaching this conclusion, the Board relies on the Veteran's recorded left ventricular ejection fraction of 50 percent, as reported on October 26, 2007, and January 12, 2012, which provides for a 60 percent rating under the diagnostic code.  The Board has considered whether a total rating is appropriate for any time between June 30, 2007, and October 16, 2014, but finds that it is not.  At no point has the Veteran been found to have congestive heart failure.  Neither has his workload been measured at 3 METs or less during that period.  Neither has he had an ejection fraction estimate of 30 percent or less.  Accordingly, the highest rating possible for the period in question is 60 percent based on the Veteran's ejection fraction results.  38 C.F.R. § 4.104, DC 7017.

This determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a disability rating of 60 percent for coronary artery disease, status post coronary bypass surgery, for the period between June 30, 2007, and October 16, 2014, is granted.  


REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In its August 2014 remand, the Board found that the Veteran had raised the issue of entitlement to TDIU, but stated that that issue was tied, at least in part, to his claim for an increased rating for coronary artery disease and addressed the issue in the remand.   

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure that the examination is adequate.  Barr v. Nicholson, 21, Vet App. 303, 311 (2007).  Additionally, a remand by the Board confers on a veteran a right to compliance with that remand.  The Board errs as a matter of law if it fails to ensure complete compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the instant case, the Board issued a remand so that the Veteran could be afforded a VA examination.  In addition to assessing the present severity of the Veteran's coronary artery disease, the examiner was requested to provide an opinion as to whether the Veteran's coronary artery disease, alone or in concert with his other service connected disabilities, rendered him unemployable (emphasis added).

On October 17, 2014, the Veteran was afforded a VA examination, which the AOJ used to issue a 100 percent disability rating effective from the date of the examination.  With regard to the issue of employability, the examiner stated that the Veteran's coronary artery disease impacts his ability to do physical work as follows: no heavy labor; he is able to do very light physical work as follows: no lifting/carrying greater than 20 pounds; no excessive walking (no running).  He is able to do sedentary work.  The examiner also stated that his actual work limitations should be per his cardiologist.  

The Board finds that this portion of the examination failed to comply with its prior remand because it only commented on the Veteran's coronary artery disease and did not discuss the Veteran's complete service connected disabilities, to include hypertension, erysipelas and cellulitis of the right leg, and thrombophlebitis of the left leg with erysipelas and cellulitis, as ordered in the prior remand.  Further, because it does not address the full extent of the Veteran's service connected disabilities and because it deferred any findings of actual limitation to his cardiologist, it is inadequate for the Board to rely upon is assessing the Veteran's ability to maintain gainful employment for the period in question.  Accordingly, the Board finds that an additional remand is necessary so that an opinion can be given regarding the Veteran's ability to obtain and maintain gainful employment for the periods between June 30, 2007, and October 16, 2014.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed educational and employment history, particularly for the period between June 2007 and October 2014.  The Veteran should also provide information pertaining to his last date of employment, and any reason for leaving full time employment.  

2. After the above has been obtained, return the record to the October 2014 VA examiner for an addendum opinion, as to whether the Veteran's service-connected coronary artery disease, in connection with his other service connected disabilities,  rendered him unemployable for the period between June 2007 and October 2014.  If the October 2014 VA examiner is not available, provide the record to a suitable specialist for the opinion.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The need for an additional physical examination is left to the discretion of the examiner providing the opinion.  The resulting opinion should indicate that the examiner reviewed the file.

The examiner should take into consideration the Veteran's employment and educational history and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service connected disabilities precluded employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should limit the opinion to the time period between June 30, 2007, and October 16, 2014.  A rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU for the period of June 30, 2007, through October 16, 2014.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


